Citation Nr: 1310956	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  02-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to compensation under Title 38, United States Code, Section 1151 for the residuals of a Staph infection, including the loss of sternal bone and chest muscles, as a result of negligent medical treatment provided by the New Orleans VA Medical Center in June through August 1999.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefit sought on appeal.  

In April 2003, the Veteran and his spouse testified before the undersigned during a video conference Board hearing.  A transcript of the hearing has been associated with the claims file.  

In September 2004, the Board remanded this matter for further development.  Subsequently, the Board denied the claim in a decision dated in March 2008.  

The Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In a March 2009 Order, the Court vacated the Board's March 2008 decision and remanded the issue for further development pursuant to a Joint Motion for Remand (JMR) filed by representatives of the Veteran and VA ("the parties").  

In June 2010, the Board remanded this matter for additional development in accordance with the terms of the JMR.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant, if further action is required.



REMAND

Unfortunately, a remand is required for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  

The Veteran essentially argues in this case that a post-operative sternal wound infection and subsequent complications resulted from negligence on the part of the New Orleans VA Medical Center (VAMC) when the Veteran was seen for coronary artery bypass graft (CABG) surgery on June 17, 1999, and subsequent treatment from June through August 1999.  

The Board notes that the March 2009 JMR indicated that the Board's earlier March 2008 decision should be vacated and the issue remanded, in part, for available informed consent forms signed by the Veteran or any legal guardian during the course of his treatment between June and August of 1999.  In the Board's June 2010 remand, the Board directed the RO to contact the New Orleans VAMC "and request any and all consent forms signed by the Veteran (or any legal guardian) during the course of his treatment between June and August of 1999."  

As a result of the Board's June 2010 remand, the VAMC initially provided VA treatment records dated from June 1999 to August 1999, but had to be asked by the RO in June 2011 for copies of the actual consent forms signed by the Veteran or his guardian.  Subsequently, a consent form, signed by the Veteran on April 15, 1999, was associated with the claims file.  Records associated with the claims file on remand show that on April 15, 1999, the Veteran underwent a left heart catheterization and left ventriculography.  Therefore, it appears that the RO failed to obtain the informed consent form related to the Veteran's CABG surgery on June 17, 1999, and instead obtained the consent form for a surgical procedure undertaken two months before the procedures at issue in the Veteran's pending claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

Therefore, on remand the RO is requested to obtain the Veteran's relevant consent forms for the correct time period, i.e., June 1999 through August 1999.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the New Orleans, Louisiana VA Medical Center (VAMC) and request any and all consent forms signed by the Veteran (or any legal guardian) during the course of his treatment between June and August of 1999.  If no consent forms are obtained, the reasons for this should be documented in the claims file.  

2.  Thereafter, the RO shall readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  



